Electronically Filed
                                                         Supreme Court
                                                         SCWC-17-0000031
                                                         14-JUN-2018
                                                         01:31 PM




                          SCWC-17-0000031

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

  STONECREST ACQUISITIONS, LLC, Respondent/Plaintiff-Appellee,

                                 vs.

      MICHELE C. RUNDGREN, Petitioner/Defendant-Appellant,

                                 and

      REX ORION RUNDGREN aka TODD RUNDGREN and DAN BRIGGS,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-17-0000031; CASE NO. 5RC-16-1-0424)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/defendant-appellant Michele C. Rundgren’s
application for writ of certiorari, filed on April 18, 2018, is
hereby rejected.
          DATED:   Honolulu, Hawai#i, June 14, 2018.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson